Order entered January 21, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01332-CR

                             THE STATE OF TEXAS, Appellant

                                               V.

                          ERIC MONTRELL HICKMON, Appellee

                      On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
                            Trial Court Cause No. M11-42221

                                           ORDER

       The clerk’s record has not been filed in this appeal. Accordingly, we ORDER the Dallas

County Clerk to file the clerk’s record within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to John

Warren, Dallas County Clerk, and to counsel for all parties.

                                                      /s/      ADA BROWN
                                                               JUSTICE